ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                       Mauvais-Jarvis v. Wong, 2013 IL App (1st) 120070




Appellate Court            FRANCK MAUVAIS-JARVIS, M.D., P.h.D., Plaintiff-Appellant, v.
Caption                    WINIFRED P. S. WONG, JOSEPH T. WALSH, LAURAN
                           QUALKENBUSH, JON E. LEVINE, MICHELLE L. OESER,
                           NORTHWESTERN UNIVERSITY, and JOHN AND JANE DOES Nos.
                           1 through 10, Defendants-Appellees.



District & No.             First District, Fourth Division
                           Docket Nos. 1-12-0070, 1-12-0237 cons.


Filed                      March 28, 2013


Held                       In an action for defamation and conspiracy to defame arising from
(Note: This syllabus       allegations that defendants presented claims that plaintiff, a professor of
constitutes no part of     medicine, submitted inaccurate data for publication in a scientific paper,
the opinion of the court   the dismissal of plaintiff’s defamation claims on the ground that
but has been prepared      defendants were protected by absolute privilege based on their duty to
by the Reporter of         report research misconduct was reversed, since plaintiff’s allegations that
Decisions for the          defendants acted recklessly and with malice were not denied by any
convenience of the         pleadings and plaintiff would be allowed to proceed on that issue, but the
reader.)
                           dismissal of the conspiracy counts was upheld on the ground that they
                           were barred by the one-year statute of limitations in section 13-201 of the
                           Code of Civil Procedure.


Decision Under             Appeal from the Circuit Court of Cook County, No. 11-L-00614; the Hon
Review                     Michael R. Panter, Judge, presiding.
Judgment                    Affirmed in part and reversed in part; remanded for further proceedings.


Counsel on                  Constantine John Gekas and John C. Gekas, both of Gekas Law LLP, of
Appeal                      Chicago, for appellant.

                            Eric S. Matson and Marah S. McLeod, both of Sidley Austin LLP, of
                            Chicago, and Lisa A. Hausten, of Law Offices of Lisa A. Hausten, of
                            Wheaton, for appellees.


Panel                       JUSTICE FITZGERALD SMITH delivered the judgment of the court,
                            with opinion.
                            Presiding Justice Lavin and Justice Pucinski concurred in the judgment
                            and opinion.



                                               OPINION

¶1          The plaintiff, Franck Mauvais-Jarvis (hereinafter Mauvais-Jarvis), filed a complaint in
        the circuit court alleging, inter alia, that the defendants, Winifred P. S. Wong (hereinafter
        Wong), Joseph T. Walsh (hereinafter Walsh), Lauran Qualkenbush (hereinafter
        Qualkenbush), Jon E. Levine (hereinafter Levine), Michelle L. Oeser (hereinafter Oeser), and
        Northwestern University (hereinafter Northwestern or the University), either defamed him
        or conspired to defame him by formally presenting to the Northwestern internal inquiry
        committee allegations that Mauvais-Jarvis submitted inaccurate data for publication in a
        scientific paper. The defendants filed motions to dismiss the complaint pursuant to sections
        2-615 and 2-619 of the Illinois Code of Civil Procedure (Civil Procedure Code) (735 ILCS
        5/2-615, 2-619 (West 2008)) and the circuit court granted their motions pursuant to section
        2-619 (735 ILCS 5/2-619 (West 2008)).1 The court dismissed the defamation counts, holding
        that since the defendants acted under a mandatory duty to report and investigate suspected
        research misconduct, their statements were protected by absolute privilege. The court also
        dismissed the conspiracy to defame counts, finding: (1) that since the statements at issue

                1
                  We note that in his complaint, Mauvais-Jarvis also alleged defamation and conspiracy to
        defame against other “unknown and unnamed defendants (#1-10).” The motions to dismiss did not
        refer to these defendants and the circuit court initially found that the case “remain[ed] pending
        against John and Jane Does #1-10.” However, on January 19, 2012, the court entered an “Agreed
        Final Order” wherein the parties concurred that the circuit court’s November 29, 2011, and
        December 21, 2011, orders, “disposed of all claims in the case even though the caption includes the
        defendants ‘John and Jane Does #1-10’.” The court then dismissed, with prejudice, all claims against
        such unknown defendants.

                                                    -2-
     were protected by absolute privilege, the plaintiff had failed to allege any actionable conduct
     (i.e., defamation) underlying the alleged conspiracy and (2) that, in any event, the conspiracy
     counts were time-barred pursuant to section 13-201 of the Civil Procedure Code (735 ILCS
     5/13-201 (West 2008)). The plaintiff now appeals, contending that the circuit court
     improperly applied absolute privilege to the defendants’ statements when no such privilege
     is recognized under Illinois law in the context of a university research misconduct
     proceeding. The plaintiff also argues that his civil conspiracy claim is not time-barred
     because the applicable statute of limitations is found in section 13-205 of the Civil Procedure
     Code (735 ILCS 5/13-205 (West 2008)), and not section 13-201 of that Code (735 ILCS
     5/13-201 (West 2008)) and permits the filing of such claims within five years. For the
     reasons that follow, we affirm in part, and reverse and remand in part.

¶2                                   I. BACKGROUND
¶3       The record reveals the following undisputed facts and procedural history. Defendant
     Northwestern University is a specially chartered private Illinois corporation. As an institution
     that receives federal funding for biomedical and behavioral research it is governed by a
     complex set of federal regulations with respect to investigating research misconduct.

¶4                                 A. The Federal Regulations
¶5       Pursuant to the Public Health and Welfare Act (42 U.S.C. § 289b (2008)) the Secretary
     of the United States Department of Health and Human Services (HHS) has established an
     agency, the Office of Research Integrity (ORI), within the Public Health Service (PHS),2
     responsible for investigating all reports of research misconduct from institutions receiving
     HHS funding. The Secretary has also promulgated regulations, entitled “Public Health
     Services Polices on Research Misconduct,” requiring institutions that receive such financial
     assistance to establish proceedings3 to investigate good-faith allegations of research
     misconduct and to report all such investigations to the ORI. See 42 U.S.C. § 289b (2008);
     see also 42 C.F.R. § 93 et seq. (2005).
¶6       Pursuant to these regulations, “[i]nstitutions and institutional members have an
     affirmative duty to protect PHS funds from misuse” and the “primary responsibility for
     responding to and reporting allegations of research misconduct.” 42 C.F.R. § 93.100(b)
     (2005) “Research misconduct” is defined as:
         “fabrication, falsification, or plagiarism in proposing, performing, or reviewing research,
         or in reporting research results.


            2
             We note that PHS includes the National Institute of Health (NIH).
            3
             The proceedings contemplated by these regulations are defined in the following manner:
                    “Research misconduct proceeding means any actions related to alleged research
            misconduct taken under this part, including but not limited to, allegation assessments,
            inquiries, investigations, ORI oversight reviews, hearings, and administrative appeals.” 42
            C.F.R. § 93.223 (2005).

                                               -3-
                (a) Fabrication is making up data or results and recording or reporting them.
                (b) Falsification is manipulating research materials, equipment, or processes, or
            changing or omitting data or results such that the research is not accurately represented
            in the research record.
                (c) Plagiarism is the appropriation of another person’s ideas, processes, results, or
            words without giving appropriate credit.
                (d) Research misconduct does not include honest error or differences of opinion.” 42
            C.F.R. § 93.103 (2005).
¶7          The regulations recognize that research misconduct proceedings are most often initiated
       by a complainant, i.e., a person who brings forward allegations that a researcher has
       committed research misconduct. The regulations therefore require that the complainant make
       allegations in “good faith.” See 42 C.F.R. § 93.203 (2005) (“Complainant means a person
       who in good faith makes an allegation of research misconduct.” (Emphasis added.)). “Good
       faith” is defined as:
            “having a belief in the truth of one’s allegation or testimony that a reasonable person in
            the complainant’s or witness’s position could have based on the information known to
            the complainant or witness at the time. An allegation or cooperation with a research
            misconduct proceeding is not in good faith if made with knowing or reckless disregard
            for information that would negate the allegation or testimony.” 42 C.F.R. § 93.210
            (2005).
¶8          The regulations mandate that any institution receiving federal funding for research
       establish a two-tiered procedure for investigating allegations of research misconduct: (1) an
       inquiry and (2) an investigation. 42 C.F.R. §§ 93.212, 93.307 to 93.309, 93.215, 93.310 to
       93.313 (2005).
¶9          The “inquiry,” or the “preliminary information-gathering and preliminary fact-finding”
       stage (42 C.F.R. § 93.212 (2005)), is intended as “an initial review of the evidence” to
       determine whether an allegation warrants a further investigation, and therefore “does not
       require a full review of all the evidence related to the allegation.” 42 C.F.R. § 93.307(c), (d)
       (2005). The person accused of research misconduct must be placed on notice of an inquiry.
       See 42 C.F.R. § 93.307(b) (2005) (“At the time of or before beginning an inquiry, an
       institution must make a good faith effort to notify in writing the presumed respondent, if
       any.”). The institution must also timely complete the inquiry “within 60 calendar days of its
       initiation unless circumstances clearly warrant a longer period.” 42 C.F.R. § 93.307(g)
       (2005). Once the inquiry is completed, the institution must prepare a written report of the
       inquiry committee’s decision. 42 C.F.R. § 93.307(e) (2005). If the inquiry board determines
       that the allegations warrant an investigation, the institution must send the written report to
       the ORI. 42 C.F.R. § 93.309(a) (2005). If, however, the inquiry committee determines that
       it is not necessary to proceed with an investigation, it must merely retain its written report
       and all relevant evidence collected therein on file within the institution for the next seven
       years. 42 C.F.R. § 93.309(c) (2005).
¶ 10        The second, “investigation” stage of the proceedings is defined as:
            “the formal development of a factual record and the examination of that record leading

                                                 -4-
           to a decision not to make a finding of research misconduct or to make a recommendation
           for a finding of research misconduct which may include a recommendation for other
           appropriate actions, including administrative actions.” 42 C.F.R. § 93.215 (2005).
       During the investigation, the institution must interview witnesses and diligently pursue all
       leads. 42 C.F.R. §§ 93.310(g), (h) (2005). The investigation must be commenced “within 30
       days after determining that an investigation is warranted” (42 C.F.R. § 93.310(a) (2005)), and
       the accused must be notified in writing of all allegations against him before the investigation
       begins. See 42 C.F.R. § 93.310(c) (2005) (The institution must “[n]otify the respondent in
       writing of the allegations within a reasonable amount of time after determining that an
       investigation is warranted, but before the investigation begins.”). The final findings of the
       investigation committee must be memorialized in a written report (42 C.F.R. § 93.313
       (2005)) and must be given to the accused for comment (42 C.F.R. § 93.312 (2005)). The final
       report must also be sent to the ORI. 42 C.F.R. § 93.315 (2005). The investigation itself must
       be completed “within 120 days of beginning it, including conducting the investigation,
       preparing the report of findings, providing the draft report for comment *** and sending the
       final report to ORI.” 42 C.F.R. § 93.311(a) (2005). If the institution is unable to complete the
       investigation within 120 days, it must request, in writing, an extension of time from the ORI.
       42 C.F.R. § 93.311(b) (2005).
¶ 11       After an institution completes its two-tiered investigatory procedure, the ORI may
       become involved by, inter alia, reviewing the institution’s findings, making its own finding
       of research misconduct and proposing administrative actions to the HHS. 42 C.F.R. § 93.400
       (2005). When the ORI does choose to get involved and makes its own finding of research
       misconduct, it must propose and obtain HHS approval for “administrative actions,” and must
       notify the respondent of these actions in a formal charge letter. 42 C.F.R. §§ 93.404 to
       93.405 (2005). The HHS may then impose “HHS administrative actions” including, inter
       alia: (1) clarification, correction or retraction of the research record; (2) letters of reprimand;
       (3) suspension or termination of a PHS grant; (4) restriction on specific activities or
       expenditures under an active PHS grant; (5) adverse personnel action if the respondent is a
       federal employee; and (6) suspension or debarment from future grant funding for the
       individual respondent. See 42 C.F.R. §§ 93.400(c)(2), 93.404, 93.407 (2005).
¶ 12       A respondent has an opportunity to contest the ORI research misconduct findings and the
       HHS administrative actions by requesting an “administrative hearing” before an
       administrative law judge (ALJ) affiliated with the HHS within 30 days of receiving an ORI
       charge letter. 42 C.F.R. §§ 93.500 to 93.501 (2005). The parties to the hearing are only the
       respondent and the ORI, and not the institution where the research misconduct proceedings
       were initiated. 42 C.F.R. § 93.505 (2005). During such an administrative hearing, the parties
       are permitted to, inter alia: (1) be represented by counsel; (2) conduct discovery; (3) present
       relevant evidence and cross-examine witnesses; (4) agree to a stipulation of facts; (5) file
       motions in writing; and (6) make oral arguments. 42 C.F.R. § 93.505 (2005). After the
       hearing, the ALJ issues a ruling in writing setting forth his proposed findings of fact and any
       conclusions of law. 42 C.F.R. § 93.523(a) (2005). The ALJ’s decision constitutes a
       recommended decision to the Assistant Secretary for Health, who reviews the ALJ’s
       recommendations and makes a final decision. 42 C.F.R. § 93.523(b) (2005). The Assistant

                                                  -5-
       Secretary of Health’s decision is the final HHS action, unless debarment or suspension is an
       administrative action recommended in the decision. 42 C.F.R. § 93.523(b) (2005). If a
       decision results in a recommendation for debarment or suspension, the Assistant Secretary
       of Health must serve a copy of that decision upon the HHS debarring official. 42 C.F.R.
       § 93.523(c) (2005). The debarring official then makes the final HHS decision on a debarment
       or suspension. 42 C.F.R. § 93.523(c) (2005).
¶ 13       Because the consequences of a research misconduct proceeding can be dire, the
       regulations impose conditions of strict confidentiality on allegations of research misconduct.
       As section 93.108 of the regulations states:
           “Disclosure of the identity of respondents and complainants in research misconduct
           proceedings is limited, to the extent possible, to those who need to know, consistent with
           a thorough, competent, objective and fair research misconduct proceeding, and as
           allowed by law.” 42 C.F.R. § 93.108(a) (2005).
       Disclosure of records or other evidence from which research subjects might be identified is
       also limited to “those who have a need to know to carry out a research misconduct
       proceeding.” 42 C.F.R. § 93.108(b) (2005).

¶ 14         B. Northwestern’s Internal Research Misconduct Policy and Procedures
¶ 15       Pursuant to the aforementioned federal regulations, Northwestern has set up its own
       policy and procedures for reviewing allegations of research misconduct as well as its own
       office of research integrity (hereinafter Northwestern’s ORI). Northwestern’s ORI is intended
       as an “independent and objective” agent responsible for facilitating the inquiry and the
       investigation processes. This office is headed by the vice president of research (VPR) who
       appoints the associate vice president for research integrity (AVPRI) to oversee the activities
       of both the inquiry and investigation committees.
¶ 16       Northwestern’s policy and procedures closely mirror the federal regulations in many
       aspects, including: (1) defining “research misconduct”; (2) requiring “good faith” and
       “confidentiality” from all parties involved, including the complainant and the respondent;
       (3) creating a two-tiered investigation process, including an inquiry and an investigation; and
       (4) defining the scope and time frame of the inquiry and investigation proceedings.
¶ 17       Northwestern’s policy advises all of its employees that they “should report observed,
       suspected or apparent research misconduct in research to [their] department chair or dean,
       and through such consultation determine whether the matter should be pursued.” (Emphasis
       added.) The policy also permits employees to report suspected research misconduct directly
       to the VPR or the AVPRI, or the provost of the University.
¶ 18       Northwestern’s policy deviates from the federal regulations in other respects. For one,
       it permits the University provost to consult “in confidence” with the VPR, the AVPRI, and
       the director of Northwestern’s ORI, as well as the deans and other relevant university
       personnel, in the initial and preliminary assessment of all allegations of research misconduct.
       According to the policy, the purpose of this initial assessment is to determine the appropriate
       roles and responsibilities of the university, its personnel and the oversight agencies with
       respect to evaluating the allegations, as well as to identify individuals, information and data

                                                -6-
       relevant to the allegations. During this consultation, the director of Northwestern’s ORI
       determines whether the allegation meets the definition of “research misconduct” and
       warrants further action, i.e., an inquiry followed by an investigation. According to
       Northwestern’s policy, after an investigation committee makes it findings, the provost is
       authorized to determine and invoke appropriate sanctions or disciplinary actions within the
       university.

¶ 19                                       C. The Parties
¶ 20       Plaintiff, Mauvais-Jarvis, is an associate professor of medicine at Northwestern
       University’s Feinberg School of Medicine and the research director of Northwestern’s
       Comprehensive Center on Obesity. He is a leading expert in endocrinology and diabetes
       research, having authored over 50 scientific articles and book chapters in this field. Mauvais-
       Jarvis is a member of the prestigious American Society for Clinical Investigation, and the
       recipient of numerous awards including, inter alia, the Pioneer Award from the Institute for
       Women’s Health Research at Northwestern and the Innovative Research Grant from the
       American Heart Association. His current research centers on the effect of the female
       hormone, estrogen, in the protection from diabetes mellitus and obesity in humans. Mauvais-
       Jarvis champions the discovery of estrogen receptors’ activation in protecting insulin-
       producing pancreatic â-cells in type 1 and type 2 diabetes.
¶ 21       As part of his research at Northwestern, Mauvais-Jarvis oversees a laboratory where he
       conducts research funded, in substantial part, by the NIH, a division of the HHS.
¶ 22       Defendant, Wong, worked in Mauvais-Jarvis’ laboratory as a postdoctoral fellow
       between 2006 and May 2010. Defendant Oeser worked in Mauvais-Jarvis’ laboratory as a
       research technician between 2006 and June 2008, when she left to pursue a doctorate in
       biology at the University of Washington. Defendant Levine is a professor emeritus at
       Northwestern. At the time of the events underlying this cause of action, he was a full-time
       professor of neurobiology and physiology at Northwestern. In 2010, he became the director
       of the Wisconsin National Primate Research Center at the University of Wisconsin in
       Madison. Defendant Walsh is Northwestern’s VPR and defendant Qualkenbush is the
       director of Northwestern’s ORI.

¶ 23                                   D. The Undisputed Facts
¶ 24       Much of the factual background of this case is in dispute. We will therefore begin by
       setting forth the facts that the parties agree upon. The parties agree that in 2008, Mauvais-
       Jarvis and his laboratory personnel were involved in a research project involving the
       possibility of estrogen amplifying â-cell insulin synthesis via extranuclear signaling of the
       estrogen receptor á. This project was funded by an NIH grant. As a result of this research,
       in June 2008, Mauvais-Jarvis, Wong and Oeser submitted a manuscript for possible
       publication in the Journal of Biological Chemistry. Because of her doctoral degree and
       seniority, Wong was assigned as the “first author” on the draft manuscript. As a lab
       technician, Oeser was responsible for collecting and then mapping certain data that was
       included in two figures within the manuscript, figures 6C and 6H. Those two figures,

                                                -7-
       however, contained fabricated data. The parties disagree as to who is responsible for the
       fabrication of the data, with Oeser alleging that it is Mauvais-Jarvis and Mauvais-Jarvis
       contending that it is Oeser.
¶ 25        After leaving Mauvais-Jarvis’ laboratory for graduate school, Oeser contacted defendant
       Levine to discuss the fabricated data. Oeser knew Levine because she had worked in his in
       laboratory as a researcher, while completing her undergraduate degree at Northwestern.
       Levine advised Oeser that the manuscript should be withdrawn. As a result, on June 23,
       2008, Oeser informed Mauvais-Jarvis of the inaccuracy of the submitted data and asked that
       her name be removed from the manuscript. Mauvais-Jarvis directed Wong to run the actual
       experiments and collect the data. When the paper came back from the reviewers of the
       Journal of Biological Chemistry, the corrected figures and data were inserted in the paper
       and on July 8, 2008, with approval from Andrea Dunaif, Mauvais-Jarvis’ division chief and
       direct supervisor, the manuscript was resubmitted for publication.
¶ 26        Soon thereafter, on July 22, 2008, upon recommendation from Larry Jameson, dean of
       Northwestern’s Feinberg School of Medicine (and also coauthor of the manuscript),
       Mauvais-Jarvis withdrew the paper from review by the Journal of Biological Chemistry until
       the matter could be resolved within the university. Since then, significant changes have been
       made to the paper and in June 2010, it was published in another prestigious journal, the
       Proceedings of the National Academy of Sciences.
¶ 27        On July 30, 2008, Northwestern’s ORI sent Mauvais-Jarvis a letter, notifying him that
       Oeser and Levine had accused him of research misconduct. Specifically, Mauvais-Jarvis was
       charged with “falsifying” figures 6C and 6H in the draft manuscript submitted to the Journal
       of Biological Chemistry in early June of that year. Soon thereafter, Northwestern officials
       convened an inquiry committee of faculty members to assess the allegations of research
       misconduct. The committee reviewed the allegations and interviewed various witnesses,
       including Wong. On May 5, 2009, the committee issued its final report unanimously
       concluding that the charges by Oeser and Levine were not credible and did not merit a full
       investigation.
¶ 28        Soon thereafter, it became apparent that other data, in figure 4F, of the manuscript
       submitted to the Journal of Biological Chemistry was inaccurate. The parties disagree as to
       who is responsible for this incorrect data, with Wong arguing that it is Mauvais-Jarvis and
       Mauvais-Jarvis pointing the finger at Wong. As a result, on December 17, 2010, as
       Northwestern’s director of ORI, Qualkenbush issued a new charge letter against Mauvais-
       Jarvis, alleging that Mauvais-Jarvis had: (1) falsified figure 4F; (2) falsified figures 6C and
       6H; and (3) instructed Wong to lie to the inquiry committee in February 2009 and tell them
       that Oeser was responsible for the falsified images in figures 6C and 6H. The charge letter
       also stated that in an attempt to coerce Wong into saying what he wanted her to say,
       Mauvais-Jarvis told her that “the lives of the five people in [his] lab depended on what she
       told the Committee.” Qualkenbush sent copies of this letter to two administrative officials
       at the Feinberg School of Medicine (the dean for research and the chair of the department of
       medicine). A second inquiry committee was then convened. On June 2, 2011, that committee
       concluded that sufficient evidence was presented to warrant a full investigation into all of the
       charges against Mauvais-Jarvis. Walsh, Northwestern’s VPR, then sent a letter to Mauvais-

                                                 -8-
       Jarvis listing all those allegations. Qualkenbush forwarded copies of this letter to the interim
       dean and the vice dean of the Feinberg School of Medicine. On June 13, 2011, Mauvais-
       Jarvis filed this lawsuit.

¶ 29                                    E. The Complaint
¶ 30      In his five-count complaint, Mauvais-Jarvis alleges: (1) defamation per se against Wong,
       Walsh, Qualkenbush and Northwestern (counts I and III); (2) defamation per quod against
       Wong, Walsh, Qualkenbush and Northwestern (count II and IV); and (3) civil conspiracy
       against Oeser, Wong and Levine (count V).

¶ 31                            1. Defamation Claim Against Wong
¶ 32       With respect to Wong, Mauvais-Jarvis first alleges that statements she made in an email
       exchange with Qualkenbush on July 22, 2010, were defamatory per se and per quod. In that
       email exchange, Qualkenbush initially wrote to Wong:
           “Hello Winnie [Wong],
           Thank you for taking the time to talk this afternoon. I’m sending the revised language for
           the allegations for your review and approval.
           DRAFT allegation language:
                You instructed Winifred Wong to lie on your behalf in preparation for her interview
                with the Inquiry Committee in February 2009. Specifically, you instructed Ms. Wong
                to inform the Committee that Michelle Oeser was responsible for the falsified images
                in the manuscript. In addition, in an attempt to coerce her into saying what you
                wanted, you told Ms. Wong that the lives of the five people in your lab depended on
                what she told the Committee.
           Please let me know if the above statement is correct, or if not, please let me know what
           is incorrect.
           Thank you again for your assistance.
           Lauran [Qualkenbush]”
       In response, that same day, Wong emailed Qualkenbush the following:
           “Hi Lauran [Qualkenbush],
           Yes, the statement below is correct.
           Winnie [Wong].”4
¶ 33       Mauvais-Jarvis alleges that the statement in Wong’s email was false and that Wong made
       it with “ill will and malice” and in retaliation because Mauvais-Jarvis terminated her


               4
                 We note that this email exchange was not attached as an exhibit, but that instead the
       plaintiff included it in the body of his complaint. The parties, however, appear to agree that this
       email exchange occurred; they do not dispute the sufficiency of the plaintiff’s complaint on the basis
       of his failure to attach the email exchange as an exhibit.

                                                    -9-
       employment in April 2010. In the complaint, Mauvais-Jarvis alleges that beginning in
       February 2009, he began documenting Wong’s substandard performance in the laboratory,
       including, inter alia: permitting important animal protocols to expire; giving improper
       presentations at weekly lab meetings; failing to follow instructions regarding breeding
       procedures and then lying about her animal breeding strategy; sloppily editing manuscripts;
       making serious mistakes in plotting data; giving samples from Mauvais-Jarvis’ laboratory
       to another laboratory without his authorization and in violation of the applicable institutional
       rules; mixing up different genes; and leaving work early in the middle of important
       experiments.
¶ 34       Mauvais-Jarvis also documented Wong’s “inexcusable mistakes” with respect to the
       manuscript that was submitted to the Journal of Biological Chemistry. Specifically,
       according to the complaint, in early 2009, Wong came to Mauvais-Jarvis informing him that
       Joe Tiano, a Ph.D. student in his laboratory, had discovered that there was a problem with
       figure 4F, which had been included in the manuscript submitted to the Journal of Biological
       Chemistry in 2008, but which had since been withdrawn. At a brief meeting, with Tiano and
       Wong, Mauvais-Jarvis discussed the problem–an inversion of some data from one or two
       columns to others. Both Tiano and Wong told Mauvais-Jarvis they did not know how the
       inversion had occurred. According to the complaint, since Tiano was responsible for the
       experiments and the recording of the data, and Wong, as first author, was responsible for
       reviewing the data and putting it into proper final form, Mauvais-Jarvis immediately
       suspected that Wong had made “some kind of careless error.” Mauvais-Jarvis therefore
       instructed Wong to fix the problem and “make absolutely sure that the data and figure 4F
       were corrected right away.” Several months later, on October 14, 2009, Mauvais-Jarvis, who
       was reviewing the manuscript, wrote the following email to Wong:
           “I am working on your paper. So far looks good. As we discussed you need to verify with
           Joe whether the experiment of E2 induction of RIP-luc is in its correct format (I don’t
           remember but some condition was inverted?) And especially if we need another
           confirmation because it is one of the critical experiments of the paper. It is the
           mechanism with the NeruoD1 data. Thanks.”
       On November 24, 2009, Mauvais-Jarvis was reviewing the paper again and realized that the
       old erroneous figure was still in the network subdirectory that should have contained only
       the final version. He, therefore, emailed Wong stating: “[T]his figure should have been
       finalized a month ago and you told me that it was done. It is your responsibility as the first
       author to finalize all figures. Please update this figure today.” (Emphasis in original.) Wong
       emailed back that the old file was still in the location for final files, so Mauvais-Jarvis
       responded with the following instruction: “All final files should be final to avoid mistakes.
       Withdraw the old figure and put it in an old file.”
¶ 35       According to the complaint, as a result of these serious inadequacies, in April 2010,
       Mauvais-Jarvis fired Wong. The complaint alleges that before leaving the laboratory, Wong
       came into Mauvais-Jarvis’ office, angrily confronted him about her termination, and
       “threatened to destroy his career.” Soon thereafter, she changed her story regarding Oeser’s
       “inadequate performance” with respect to figures 6C and 6H, and spoke to Qualkenbush
       accusing Mauvais-Jarvis of falsifying data in figures 6C, 6H and 4F.

                                                -10-
¶ 36                  2. Defamation Claim Against Walsh and Qualkenbush
¶ 37       With respect to Walsh and Qualkenbush, Mauvais-Jarvis alleges that they made several
       per se and per quod defamatory statements against him in retaliation because he sought
       redress directly from the University’s provost to end the “unwarranted research misconduct
       proceedings against him,” accusing Northwestern’s ORI of violating both federal regulations
       and its own policies.
¶ 38       According to the complaint, on June 14, 2010, Mauvais-Jarvis sent a letter to the provost
       seeking his direct “intervention” in the matter. Mauvais-Jarvis wrote to the provost that he
       was accused of research misconduct by a former lab technician (Oeser), who had failed to
       perform essential duties related to a research project, and then concealed this mistake from
       him. The letter to the provost stated that the lab technician had acted “at the urging of a
       research competitor at the University” (Levine), and that Mauvais-Jarvis was exonerated
       from any charges after a full scale inquiry. The letter also accused Northwestern’s ORI of
       committing at least four documented violations of his rights and the applicable HHS
       regulations during that inquiry (including, inter alia, failing to notify him of the beginning
       of the inquiry proceedings on time and failing to complete the inquiry proceedings as quickly
       as mandated by the federal regulations). In addition, the letter accused Walsh of ignoring the
       committee’s recommendations, stating:
           “Subsequently, the matter was reviewed by Vice President Walsh who ignored the
           Committee recommendations and raised a new, baseless and trivial charge that the
           Inquiry Committee had rejected and which did not constitute research misconduct in any
           event. Through the University’s Office of General Counsel that new charge matured into
           a threat of a formal investigation unless I agreed to admit wrongdoing as to that new
           baseless charge that I did not commit. When I proposed a compromise on the matter and
           requested that Dr. Walsh close the investigation, Dr. Walsh and the University’s lawyer
           went silent for months, leaving this matter hanging over my head, as it is today.”
       The letter further accused the University’s counsel of refusing Mauvais-Jarvis’ request to be
       reimbursed for his legal expenses pursuant to the University’s indemnification policy.5
¶ 39       According to the complaint, on the same day that he contacted the University provost,
       and as a direct result of his plea to the provost, defendant Walsh retaliated by sending him
       the following letter:
           “You were contacted by the [ORI] because new allegations of research misconduct have
           been raised against you. Specifically that:
           1. you falsified figure 4F in a draft manuscript *** which was submitted for publication
           to the Journal of Biological Chemistry in 2008; and
           2. You instructed Winifred Wong to lie on your behalf in preparation for her interview


               5
                On April 22, 2011, over the University’s objection, the circuit court granted Mauvais-
       Jarvis’ motion requiring the University to advance/indemnify his legal expenses and attorney fees.
       On May 15, 2011, the circuit court entered a preliminary injunction ordering the University to do
       so.

                                                 -11-
            with the Inquiry Committee in February 2009.”
¶ 40        The complaint alleges that Walsh’s letter set in motion a series of further investigations
       against Mauvais-Jarvis. Specifically, on December 17, 2010, Qualkenbush issued a second
       charge letter against Mauvais-Jarvis, alleging that he: (1) falsified figure 4F; (2) falsified
       figures 6C and 6H; and (3) instructed Wong to lie to the inquiry committee in February 2009.
       According to the complaint, this charge letter is defamatory per se and per quod, because it
       is false and because, for no apparent reason and “in violation of both the federal regulations
       and Northwestern’s ORI policies and procedures,” it was sent to Rex Chisholm, the dean for
       research at the Feinberg School of Medicine, and Douglas E. Vaughn, the chair of the
       department of medicine.
¶ 41        The complaint also alleged that after the second inquiry committee reported its findings
       to Walsh, determining that the charges against Mauvais-Jarvis warranted a full investigation,
       Walsh sent a letter containing those charges to Mauvais-Jarvis. For “no sufficient reason”
       and “in violation of both the federal regulations and Northwestern’s ORI policies and
       procedures,” Qualkenbush then forwarded that letter to Chisholm and Jeffrey Glassroth, the
       interim dean of the Feinberg School of Medicine.

¶ 42                       3. Defamation Claim Against Northwestern
¶ 43       With respect to Northwestern’s responsibility for the aforementioned defamatory
       statements, the complaint alleges that at all relevant times, Oeser, Wong, Walsh and
       Qualkenbush “committed the acts and omissions alleged in the complaint as employees and
       agents of the university and acting in the scope of that employment and agency.” Therefore,
       under the doctrine of respondeat superior, Northwestern was responsible for their actions.

¶ 44               4. Civil Conspiracy Claim Against Wong, Oeser and Levine
¶ 45       Finally, with respect to the civil conspiracy count, the complaint alleges that, acting in
       “secret agreement,” Oeser, Wong and Levine engaged in a conspiracy to destroy Mauvais-
       Jarvis’ professional career by making false and defamatory accusations against him in 2008.
       According to the complaint, Oeser failed to conduct the experiments in figures 6C and 6H,
       but in order to make it appear that she had completed them, she used templates developed
       within Mauvais-Jarvis’ laboratory as part of is routine practice and then inserted made-up
       data into those templates. The complaint alleges that Wong was aware of Oeser’s negligence,
       because Oeser contacted her about it after she left the laboratory. Neither Oeser nor Wong
       approached Mauvais-Jarvis about the falsified data or took any steps to correct it. Instead,
       according to the complaint, Oeser contacted Mauvais-Jarvis’ leading competitor in the field,
       Levine, to tell him what had occurred. The complaint alleges that Oeser and Levine then
       conspired to shift the blame onto Mauvais-Jarvis and accuse him of research misconduct.
       The complaint further alleges that in doing so, they communicated with Wong.
¶ 46       The complaint further alleges that both Oeser and Levine were motivated by ill-will and
       malice toward Mauvais-Jarvis. According to the complaint, unknown to Mauvais-Jarvis,
       Oeser “harbored deep resentment” against him because he had reprimanded her for taking
       too much leave, which had interfered with her completion of important experiments, and

                                                -12-
       because she incorrectly believed that he did not intend to give her a recommendation for
       graduate school.6 Similarly, the complaint alleges that, at least since 2006, Mauvais-Jarvis’
       research directly competed with Levine’s, particularly in obtaining federal grant money. As
       a result, Levine routinely attempted to interfere with Mauvais-Jarvis’ experiments and to
       prevent his publications.
¶ 47       In support of these allegations, Mauvais-Jarvis attached: (1) his curriculum vitae and (2)
       a transcript of Wong’s testimony before Northwestern’s first inquiry committee, which
       exonerated him of all charges of research misconduct. That transcript reveals that during the
       hearing before the inquiry committee, Wong testified that it was standard practice in the
       laboratory to use templates. She testified that the day before the manuscript was supposed
       to be submitted to the Journal of Biological Chemistry, Oeser mentioned to her in passing
       that she did not believe that the data in figures 6C and 6H was real. Wong testified that Oeser
       was responsible for authenticating the data in those figures and that she did not know why
       Oeser did not authenticate the data or speak with Mauvais-Jarvis about it if she did not
       believe it to be accurate. As Wong told the committee:
           “[I]f it really bothered her all that much, why didn’t she go to my boss and sort it out
           there and then–before it was submitted. But, obviously, it bothered her a lot because she
           knowingly worked on incorrect data, right, because she actually put in the legends, she
           put in the A, B, C’s and she put in the scale bars and everything, so she knowingly knew
           that the data was inaccurate, so she was responsible for the authenticity of the data, and
           if she had a problem with it, a lot of problems obviously, then she should actually have
           spoken to the boss about it. So I’m not sure what went on, I don’t understand why she
           didn’t do that.”
¶ 48       Wong also testified that after Oeser left the laboratory for graduate school, she
       telephoned Wong and told her that she had spoken to Levine and that Levine had advised her
       to ask Wong to confront Mauvais-Jarvis about the falsified data. Wong, however, did not feel
       comfortable doing this, because she herself had not compiled the data, and because Oeser had
       not confronted Mauvais-Jarvis while she was still working at the laboratory.
¶ 49       Wong explained that although she trusted that Oeser was a good lab technician, Oeser
       “may have had some interpersonal problems with Mauvais-Jarvis.” Wong told the inquiry
       committee that in January 2008 she saw Oeser crying in the women’s bathroom. When Wong
       confronted her, Oeser told her that Mauvais-Jarvis said that if she did not complete certain
       experiments by a certain time he would not give her a reference letter for graduate school.
       Oeser then asked Wong to act as a proxy referee, and Wong drafted a reference letter and
       sent it to the University of Washington on Oeser’s behalf.
¶ 50       Wong also testified that Mauvais-Jarvis is a very focused and demanding individual who
       requires hard work and discipline from his employees and sets deadlines for himself and for
       everyone else in the lab. Wong admitted that she often “felt pressure” while working in his
       laboratory. With respect to the 2008 manuscript submission, Wong testified that Mauvais-


              6
              According to the complaint, Mauvais-Jarvis, had written “a glowing letter of
       recommendation” for Oeser’s acceptance to the University of Washington.

                                                -13-
       Jarvis wanted the experiments and the draft completed by a certain date because a competing
       laboratory in Spain was doing similar research and intending to submit a similar publication.

¶ 51                           F. The Defendants’ Motions to Dismiss
¶ 52        On August 31, 2011, the defendants filed two combined section 2-619.1 motions to
       dismiss (735 ILCS 5/2-619.1 (West 2008)). In these motions, they argued that Mauvais-
       Jarvis’ defamation claims were barred by absolute privilege and by the Illinois Citizen
       Participation Act (735 ILCS 110/1 et seq. (West 2008)). Defendants Oeser, Wong and Levine
       also argued that the civil conspiracy claims against them were barred by the one-year statute
       of limitations in section 13-201 of the Civil Procedure Code (735 ILCS 13-201 (West 2008)).
       They pointed out that the underlying tortious acts, i.e., the alleged defamatory statements by
       Oeser and Levine in fabricating the research misconduct allegations against Mauvais-Jarvis,
       were made in 2008, more than three years before the lawsuit was filed. In addition, Wong
       argued that the conspiracy count against her should be dismissed pursuant to section 2-615
       of the Civil Procedure Code (735 ILCS 5/2-615 (West 2008)) because Mauvais-Jarvis had
       insufficiently pleaded her knowledge and voluntary agreement to be part of any alleged
       conspiracy.
¶ 53        In support of their motions to dismiss, the defendants attached copies of: (1)
       Northwestern ORI’s policy and procedures for reviewing alleged research misconduct; (2)
       the HHS and the ORI sample policy and procedures for responding to allegations of research
       misconduct; and (3) an affidavit from Oeser averring that an email she sent to Levine on June
       22, 2008, was accurate. A copy of that email was attached to Oeser, Wong and Levine’s
       motion to dismiss and states in full:
                “Jon,
                I spoke to Winnie [Wong] once more and we’ve decided on the following series of
            actions to get us to the desired endpoint (retraction of the paper) most quickly.
                First, I’d like to send you an email with an attachment detailing how the
            immunocytochemistry images in question were put together. That way, you have it
            available when you contact Dr. Dunaif.
                Next, I’ll send an email to Franck [Mauvais-Jarvis], cc-ing both you and Winnie
            [Wong], stating the following:
                a. I am uncomfortable with the current misrepresentation of my images on the current
            submission of the paper.
                b. I would like my name removed from the publication until the experiments in
            question have been done and the actual data are included in the paper.
                c. I have spoken to you and that you have advised me that retraction of the paper is
            the correct action to take at this point.
                Winnie [Wong] and I feel that this approach (cc-ing both of you) will give Franck
            [Mauvais-Jarvis] the least amount of time to change his story or shift blame. At this point
            we think it would be good for you to inform Dr. Dunaif (if you see fit), so that Franck has
            absolutely no choice but to call the paper back.

                                                -14-
                Once he retracts the paper, Winnie [Wong] will ensure that all necessary experiments
           are completed and all data are scrutinized before resubmitting.
                Both the email with the attachment (to you only) and the email to Franck [Mauvais-
           Jarvis] (cc-ing you and Winnie [Wong]) will probably be sent from my Northwestern
           email address; as far as I know it is still functional.
           What do you think about this? Please let me know as soon as you can.
           Thanks for all of your help in this,
           Michelle [Oeser].”
¶ 54       On October 11, 2013, Mauvais-Jarvis filed his response to the motions to dismiss. He
       argued that the defendants’ defamatory statements were not protected by the Illinois Citizen
       Participation Act (735 ILCS 110/1 et seq. (West 2008)) nor entitled to absolute privilege. At
       best, Mauvais-Jarvis argued, the statements could be protected by qualified privilege. With
       respect to the conspiracy claim, Mauvais-Jarvis argued that it was governed by the five-year
       statute of limitations in section 13-205 of the Civil Procedure Code (735 ILCS 5/13-205
       (West 2008)) and not the one-year statute of limitations in section 13-201 of that Code (735
       ILCS 5/13-201 (West 2008)). He further argued that he sufficiently pleaded Wong’s
       agreement and participation in the conspiracy by pointing out that the aforementioned emails
       between Oeser and Levine in 2008 reveal that despite Wong’s knowledge of Oeser’s mistake
       in falsifying the data in figures 6C and 6H, instead of speaking with Mauvais-Jarvis, she
       communicated with Oeser and Levine and agreed on a course of action to accuse Mauvais-
       Jarvis of falsifying the data. In addition, in support of his arguments, Mauvais-Jarvis attached
       copies of: (1) federal regulations regarding research misconduct (42 C.F.R. pt. 93 et seq.
       (2005)); (2) Northwestern ORI’s policies and procedures for reviewing alleged research
       misconduct; and (3) two documents establishing that Northwestern is a private university (an
       April 22, 2011, sworn certificati2on of Northwestern University Deputy General Counsel
       Stephanie M. Graham, and Northwestern’s 1851 charter by the Illinois legislature).7

¶ 55                               D. The Circuit Court’s Ruling
¶ 56       In response to the motions to dismiss, the circuit court issued two separate orders. In its
       first order, the court denied the defendants’ motions to dismiss on the basis of the Illinois
       Citizen Participation Act (735 ILCS 110/1 et seq. (West 2008)). In light of the Illinois
       Supreme Court’s recent decision in Sandholm v. Kuecker, 2012 IL 111443, limiting the
       scope of that Act, the defendants have not challenged this ruling on appeal.
¶ 57       In its second order, the circuit court held that the defendants enjoyed absolute privilege
       under Illinois common law. The court explained:
           “Federal regulations promulgated by the U.S. Department of [HHS] create an affirmative
           duty for health institutions and their members to report allegations of research
           misconduct in order to protect public health service funds from misuse by ensuring the
           integrity of all federally funded work. [Citation.] *** There is no dispute that


              7
                  On appeal, the parties do not dispute that Northwestern is a private entity.

                                                    -15-
           Northwestern is required to comply with these regulations.”
¶ 58       The court held that Oeser, Wong and Levine were protected by absolute privilege because
       under the Northwestern policy for reporting research misconduct, as employees of the
       university they “had an affirmative duty to report allegations of research misconduct to
       Northwestern.” The court similarly held that Walsh and Qualkenbush were protected by
       absolute privilege on the basis of their obligations as Northwestern officials responsible for
       investigating research misconduct. As the court explained:
           “As employees directly responsible for preserving the research integrity of the institution,
           they were required to provide their superiors with written notice of the determination that
           an inquiry was needed to investigate charges of research misconduct against Mauvais-
           Jarvis. Therefore, they had an affirmative duty through their employment relationship and
           under federal law to republish the charges.”
       The court also concluded that since the claims against Northwestern were derivative of the
       claims against Walsh and Qualkenbush, they too had to be dismissed.
¶ 59       In coming to this decision, the court rejected Mauvais-Jarvis’ argument that the privilege
       applicable to this situation is only qualified and limited to statements and allegations of
       misconduct made in “good faith.” As the court noted:
           “There is no basis to find defendants went to the [ORI] with a desire to cause Mauvais-
           Jarvis harm. There is no allegation they deviated from established protocol in reporting
           their allegations. There is no allegation they told anyone else at Northwestern other than
           the people to whom they were obligated to report. Oeser, Levine and Wong put
           themselves under review by reporting suspected research misconduct. They put their
           work at issue before the [ORI] and potentially involved themselves. Their actions may
           have negative consequences for them. *** There are no allegations and no showing that
           they acted in bad faith and no basis to find that they should be deprived of the protection
           afforded by privilege.”
¶ 60       The court also found that the one-year statute of limitations for defamation claims
       pursuant to section 13-201 (735 ILCS 5/13-201 (West 2008)) had expired with respect to any
       statements made by Oeser and Levine in 2008. Accordingly, the court dismissed the
       “defamation charges” against Oeser and Levine.8
¶ 61       With respect to the civil conspiracy claims against Oeser, Wong and Levine, the court
       found that since the claims were predicated on the commission of the underlying tort, i.e.,
       the publishing of defamatory statements against Mauvais-Jarvis, which were absolutely
       privileged, there could be no conspiracy. In addition, the court found that the conspiracy
       claim against Wong was flawed because it lacked the necessary element of agreement.
¶ 62       The plaintiff now appeals contending that the circuit court erred in dismissing his


               8
                We note that Mauvais-Jarvis did not raise a claim of defamation against Oeser and Levine,
       but rather a claim of conspiracy to defame, based on statements made by them in 2008. Accordingly,
       the circuit court misspoke when it dismissed the charges of “defamation” against these two
       defendants.

                                                 -16-
       complaint pursuant to section 2-619.1 of the Code of Civil Procedure (735 ILCS 2-619.1
       (West 2008)).

¶ 63                                        II. ANALYSIS
¶ 64       Section 2-619.1 of the Code of Civil Procedure allows a party to file a motion combining
       a section 2-615 motion to dismiss with a section 2-619 motion to dismiss. 735 ILCS 5/2-
       619.1 (West 2008). A section 2-615 motion to dismiss attacks the legal sufficiency of a
       complaint by asserting that it fails to state a cause of action upon which relief can be granted.
       Oliveira v. Amoco Oil Co., 201 Ill. 2d 134, 147 (2002); see also 735 ILCS 5/2-615 (West
       2008). A section 2-619 motion to dismiss, on the other hand, admits the sufficiency of the
       complaint, but asserts an affirmative matter that acts to defeat the claim. Patrick
       Engineering, Inc. v. City of Naperville, 2012 IL 113148, ¶ 31; King v. First Capital
       Financial Services Corp., 215 Ill. 2d 1, 11-12 (2005); Wallace v. Smyth, 203 Ill. 2d 441, 447
       (2002); see 735 ILCS 5/2-619(a)(9) (West 2008) (allowing dismissal when “the claim
       asserted against defendant is barred by other affirmative matter avoiding the legal effect of
       or defeating the claim”). When ruling on either motion to dismiss, a reviewing court must
       construe the pleadings and supporting documents in the light most favorable to the
       nonmoving party and accept as true all well-pleaded facts in the complaint and all inferences
       that may reasonably be drawn in the plaintiff’s favor. Sandholm v. Kuecker, 2012 IL 111443,
       ¶ 55. Under either section, our review is de novo. Solaia Technology, LLC v. Specialty
       Publishing Co., 221 Ill. 2d 558, 579 (2006).

¶ 65                                          A. Defamation
¶ 66        In the present case, the circuit court dismissed Mauvais-Jarvis’ defamation claims against
       Wong, Qualkenbush, Walsh and Northwestern pursuant to section 2-619(a)(9) of the Civil
       Procedure Code (735 ILCS 5/2-619(a)(9) (West 2008)), finding that they were barred by
       absolute privilege.
¶ 67       To establish defamation, a plaintiff must present facts showing that the defendant made
       a defamatory statement about the plaintiff, the defendant made an unprivileged publication
       of that statement to a third party, and the publication caused damages. Solaia Technology,
221 Ill. 2d at 579. “A defamatory statement is a statement that harms a person’s reputation
       to the extent it lowers the person in the eyes of the community or deters the community from
       associating with her or him.” Solaia, 221 Ill. 2d at 579.
¶ 68        There are two types of defamatory statements: defamation per se and defamation per
       quod. Brennan v. Kadner, 351 Ill. App. 3d 963, 968 (2004). In an action for defamation per
       quod, the plaintiff must plead and prove actual damages in order to recover. Imperial
       Apparel, Ltd. v. Cosmo’s Designer Direct, Inc., 227 Ill. 2d 381, 390 (2008). If a defamatory
       statement is actionable per se, however, the plaintiff need not plead or prove actual damage
       to his or her reputation to recover. Bryson v. News America Publications, Inc., 174 Ill. 2d 77,
       87 (1996). “Rather, statements that fall within *** actionable per se categories are thought
       to be so obviously and materially harmful to [the plaintiff] that injury to [the plaintiff’s]
       reputation may be presumed.” Bryson, 174 Ill. 2d at 87.

                                                 -17-
¶ 69       The Illinois Supreme Court recognizes only five categories of statements that are
       defamatory per se: (1) words that impute a person has committed a crime; (2) words that
       impute a person is infected with a loathsome communicable disease; (3) words that impute
       a person is unable to perform or lacks integrity in performing his or her employment duties;
       (4) words that impute a person lacks ability or otherwise prejudices that person in his or her
       profession; and (5) words that impute a person has engaged in adultery or fornication. See
       Solaia, 221 Ill. 2d at 579-80.
¶ 70       Even statements that are defamatory per se, however, are not actionable if they are
       protected by privilege. Anderson v. Beach, 386 Ill. App. 3d 246, 249 (2008) (citing Zych v.
       Tucker, 363 Ill. App. 3d 831, 834 (2006)). “As a matter of public policy, certain types of
       defamatory statements are deemed privileged so that the person making the statement will
       not be deterred from speaking by the threat of civil liability.” Starnes v. International
       Harvester Co., 141 Ill. App. 3d 652, 653 (1986). There are two types of privilege available:
       absolute and qualified privilege. Starnes, 141 Ill. App. 3d at 653-54.
¶ 71       Where absolute privilege is granted, no cause of action for defamation lies against the
       person making the statement even if it is made with malice. Starnes, 141 Ill. App. 3d at 653-
       54; see also Zych v. Tucker, 363 Ill. App. 3d 831, 834 (2006) (“An absolute privilege
       provides a complete immunity from civil action even though the statements were made with
       malice because public policy favors the free and unhindered flow of such information.”); see
       also William L. Prosser, Torts § 114, at 777 (4th ed. 1971) (Absolute immunity is extended
       to communications “where there is an obvious policy in favor of permitting complete
       freedom of expression, without any inquiry as to the defendant’s motives.”).
¶ 72       On the other hand, where only qualified privilege is granted the person making the
       statement is immune from liability unless some element such as malice is present. Starnes,
141 Ill. App. 3d at 653-54; see also Zych, 363 Ill. App. 3d at 834; see also Prosser, supra, at
       785-86 (“There remain a group of situations in which the interest which the defendant is
       seeking to vindicate is regarded as having an intermediate degree of importance, so that the
       immunity conferred is not absolute, but is conditioned upon publication in a reasonable
       manner and for a proper purpose. The privilege is therefore spoken of as ‘qualified,’
       ‘conditional’ or ‘defeasible’. *** [With qualified privilege] the publication is privileged
       when it is ‘fairly made by a person in the discharge of some public or private duty, whether
       legal or moral, or in the conduct of his own affairs, in matters where his interest is
       concerned.’ ” (quoting Toogood v. Spyring, 149 Eng. Rep. 1044 (1834))). A qualified
       privilege exists when the following elements are present: “ ‘(1) good faith by the defendant
       in making the statement; (2) an interest or duty to uphold; (3) a statement limited in its scope
       to that purpose; (4) a proper occasion; and (5) publication in a proper manner and to proper
       parties only.’ ” Zych, 363 Ill. App. 3d at 834 (quoting Kuwik v. Starmark Star Marketing &
       Administration, Inc., 156 Ill. 2d 16, 25 (1993)). The protection provided by a qualified
       privilege is lost if: “(1) false statements are made with malice or a reckless disregard for their
       truth, (2) the statements are not limited in scope, or (3) publication is not limited to proper
       parties.” Zych, 363 Ill. App. 3d at 835 (citing Kuwik, 156 Ill. 2d at 27). The question of
       whether privilege is absolute or qualified is a matter of law to be decided by the court.
       Anderson, 386 Ill. App. 3d at 249 (citing Zych, 363 Ill. App. 3d at 834).

                                                 -18-
¶ 73        On appeal, Mauvais-Jarvis contends that only qualified privilege can apply to allegedly
       defamatory statements made in the context of a university research misconduct proceeding.
       The defendants, on the other hand, contend that the circuit court properly extended absolute
       privilege to such statements. The parties concede, and our research has revealed, that no
       Illinois case has specifically addressed this issue. Accordingly, we are faced with a case of
       first impression in Illinois. For the reasons that follow, we are compelled to find that only
       qualified privilege applies.
¶ 74        The class of occasions where defamatory statements are absolutely privileged in Illinois
       is very narrow and has generally been limited to legislative, judicial and some quasi-judicial
       proceedings and “other acts of State,” including “communications made in the discharge of
       a duty under express authority of law.” Busch v. Bates, 323 Ill. App. 3d 823, 833 (2001); see
       also Zych, 363 Ill. App. 3d at 834 (“The class of occasions where defamatory statements are
       absolutely privileged is narrow and generally limited to legislative, judicial and some quasi-
       judicial proceedings.”); see also Parillo, Weiss & Moss v. Cashion, 181 Ill. App. 3d 920, 928
       (1989); see also Weber v. Cueto, 209 Ill. App. 3d 936, 942 (1991) (“The class of absolutely
       privileged communications is narrow and is practically limited to legislative and judicial
       proceedings and other acts of State, including communications made in the discharge of a
       duty under express authority of law.”); Anderson v. Beach, 386 Ill. App. 3d 246, 249 (2008)
       (“Absolutely privileged communications are rare.”); Thomas v. Petrulis, 125 Ill. App. 3d
415, 418 (1984) (“The class of occasions where libelous words are absolutely privileged is
       narrow.”); Prosser, supra, at 777 (“Absolute immunity has been confined to a very few
       situations where there is an obvious policy in favor of permitting complete freedom of
       expression, without any inquiry as to the defendant’s motives.” (Emphasis added.)). The
       Restatement (Second) of Torts § 592A (1977) provides that “[o]ne who is required by law
       to publish defamatory matter is absolutely privileged to publish it.” The comment to section
       592A states that the rule provided therein “will apply whenever the one who publishes the
       defamatory matter acts under legal compulsion in so doing.” Restatement (Second) of Torts
       § 592A, cmt. b, at 258 (1977).
¶ 75        The defendants first argue that because they were required to report and investigate
       research misconduct under the federal regulations and Northwestern’s ORI policies they
       should be protected by absolute privilege. We disagree.
¶ 76        Although the defendants are correct in asserting that the federal regulations impose an
       “affirmative duty” on all “institutions and institutional members” receiving federal funding
       for medical and scientific research to protect government “funds from misuse” by
       “responding to and reporting allegations of research misconduct” (42 C.F.R. § 93.100(b)
       (2005)), that duty is explicitly qualified by the requirement of “good faith” both in reporting
       and investigating research misconduct. See 42 C.F.R. § 93.203 (2005) (“Complainant means
       a person who in good faith makes an allegation of research misconduct.” (Emphasis added.));
       see also 42 C.F.R. § 93.210 (2005) (“Good faith as applied to a complainant or witness
       means having a belief in the truth of one’s allegation or testimony that a reasonable person
       in the complainant’s or witness’s position could have based on the information known to the
       complainant or witness at the time. An allegation or cooperation with a research misconduct
       proceeding is not in good faith if made with knowing or reckless disregard for information

                                                -19-
       that would negate the allegation or testimony. Good faith as applied to a committee member
       means cooperating with the research misconduct proceeding by carrying out the duties
       assigned impartially for the purpose of helping an institution meet its responsibilities under
       this part. A committee member does not act in good faith if his/her acts or omissions on the
       committee are dishonest or influenced by personal, professional or financial conflicts of
       interest with those involved in the research misconduct proceeding.”).
¶ 77        Consistent with the federal regulations, Northwestern’s ORI policy conditions reporting
       of research misconduct on “good faith.” A complainant, who is defined as “an individual
       who submits an allegation of research misconduct,” is “responsible for making allegations
       in good faith.” (Emphasis added.) “Good faith” allegations are defined as:
            “allegation[s] made with the honest belief that research misconduct may have occurred.
            An allegation is not in good faith if it is made in reckless disregard for or willful
            ignorance of facts that would disprove the allegation.”
       In addition, in delineating the responsibility to report research misconduct, the policy
       provides that Northwestern will protect “those individuals who provide information in good
       faith about questionable conduct against reprisals.” The policy further provides that just as
       it aims to protect complainants against retaliation, Northwestern is “equally concerned about
       malicious or frivolous allegations made against our research community” and therefore
       “performs a careful assessment of all allegations brought to the attention of institutional
       officials.”
¶ 78        Taking into account the “good faith” language of the federal regulations, which was
       adopted by Northwestern’s ORI policy, we believe that only qualified privilege protection
       is contemplated for statements made in the context of a university research misconduct
       proceeding. See Lee v. John Deere Insurance Co., 208 Ill. 2d 38, 43 (2003) (the plain
       language of a statute or regulation is the best indicator of its intended meaning).
¶ 79        We find direct support for this conclusion in a 1993 position paper of the ORI, the federal
       agency directly responsible for enforcing the aforementioned regulations.9 That position
       paper, titled, “The Whistleblower’s Conditional Privilege to Report Allegations of Scientific
       Misconduct” specifically states:


               9
                 We note that neither party has cited this position paper in their briefs. When questioned
       about the paper during oral arguments, counsel for Mauvais-Jarvis stated that he “thought the paper
       had been removed or withdrawn.” Counsel, however, did not cite any authority, nor point this court
       to any evidence whatsoever to support this position. Counsel for the defendants, on the other hand,
       remained silent, offering no argument or citation to authority to either support or negate the
       reliability of the opinion paper. Since the paper remains on ORI’s website and our research has
       revealed nothing that would suggest that it has been withdrawn or removed, we will treat it as
       persuasive authority. See Pickett v. Sheridan Health Care Center, 664 F.3d 632, 648 (7th Cir. 2011)
       (holding that a court may take judicial notice of government websites, as long as the parties are given
       an opportunity to be heard on the issue). In either event, our decision does not rest on the presence
       or absence of the ORI position paper; rather, for the reasons further discussed in our opinion,
       regardless of that position paper, we conclude that absolute privilege does not apply to statements
       made in the context of a private university’s research misconduct proceedings.

                                                   -20-
           “Consistent with PHS regulations, ORI believes that whistleblowers possess a
           conditional [or qualified] privilege to disclose, in good faith to the proper institutional
           or ORI officials, allegations of scientific misconduct. Such a conditional privilege would
           protect whistleblowers from defamation claims even where the allegations ultimately
           prove to be untrue. However, whistleblowers who abuse the privilege by making bad
           faith allegations or by intentionally violating the confidentiality of accused parties may
           not be protected from defamation claims.”10
       There can be no clearer statement of an agency’s intent than this. See Chevron U.S.A. Inc.
       v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843 (1984) (holding that if a
       statute or regulation is silent or ambiguous with respect to specific issue, a reviewing court
       should defer to an agency’s interpretation of that regulation or statute, so long as the
       interpretation is reasonable); Cotter & Co. v. Property Tax Appeal Board, 277 Ill. App. 3d
538, 542-43 (1995) (a reviewing court should overturn an agency’s interpretation of its own
       regulation only if the interpretation is “ ‘clearly erroneous.’ ” (quoting LaBelle v. State
       Employees Retirement System of Illinois, 265 Ill. App. 3d 733, 735-36 (1994))).
¶ 80       Our conclusion is further supported by decisions of other jurisdictions, which have
       specifically addressed the applicability of privilege to defamation claims raised in the context
       of research misconduct proceedings, and have consistently and exclusively applied qualified
       privilege. See, e.g., Arroyo v. Rosen, 648 A.2d 1074 (Md. Ct. Spec. App. 1994) (rejecting
       a university research associate’s request to extend absolute privilege to statements he made
       about the department chairman’s alleged fabrication of data in a published scientific paper
       to the investigatory committees of the university and later the Veterans’ Administration
       (which had funded the chairman’s position); holding that only qualified privilege applied to
       statements made in the context of a university research misconduct proceeding); see also
       Chao v. Mount Sinai Hospital, No. 10-CV 2869(HB), 2010 WL 5222118 (S.D.N.Y Dec. 17,
       2010) (refusing to consider whether absolute privilege attached to statements made by a
       postdoctoral student accusing her employer and assistant professor of medicine of
       misrepresenting data on a manuscript about to be submitted for publication because the
       statements were subject to qualified privilege and qualified privilege provided grounds for
       dismissal), aff’d, 476 Fed. Appx. 982 (2d Cir. 2012) (finding that the lower court properly
       applied qualified privilege to statements made during the course of an investigation and
       disciplinary proceedings related to allegations of research misconduct in the context of a
       former professor’s action against the medical school and faculty members for defamation);
       Chandok v. Klessig, 632 F.3d 803 (2d Cir. 2011) (applying only qualified privilege to
       statements made by director of a medical laboratory about postdoctoral fellow’s alleged
       scientific research misconduct).11 We agree with these decisions and are disinclined to


               10
                    See http://ori.hhs.gov/images/ddblock/whistleblower_conditional.pdf .
               11
                 We note that, aside from Mauvais-Jarvis’ citation to Chandok, 632 F.3d 803, and the
       defendants’ brief response to it, neither party cites to or addresses any of the aforementioned cases.
       Instead, the defendants cite to decisions from other jurisdictions which have applied absolute
       privilege to statements alleging poor teacher performance in the educational setting. See Weissman

                                                    -21-
       broaden the scope of absolute privilege immunity to include statements made in the context
       of a private university’s research misconduct proceedings.
¶ 81       The defendants nevertheless cite to Weber, 209 Ill. App. 3d at 942-48, Busch, 323 Ill.
       App. 3d at 832-34, Anderson, 386 Ill. App. 3d at 247-50, and Goldberg v. Brooks, 409 Ill.
       App. 3d 106, 112-13 (2011), for the proposition that statements made during the research
       misconduct proceedings must be protected by absolute privilege because they were made
       pursuant to an “affirmative duty to report.” We have reviewed those cases, however, and find
       them inapposite.
¶ 82       In both Weber and Busch, the court extended absolute privilege to statements made “in
       the discharge of a duty under express authority of law.” Weber, 209 Ill. App. 3d at 942,
       Busch, 323 Ill. App. 3d at 833. In Weber, absolute privilege was extended to a letter sent by
       an attorney to the chief judge of the circuit court and then published to the county board
       alleging improper use of funds by the State’s Attorney because the attorney was under an
       absolute duty to report such violations pursuant to the disciplinary rules of the Code of
       Professional Responsibility. Weber, 209 Ill. App. 3d at 942-48. In Busch, the court applied
       absolute privilege to statements made by four police officers against a crime scene
       technician, alleging that the technician had acted outside the scope of his employment when
       he threatened a suspect in a homicide investigation, because the statements were made during
       an internal police disciplinary investigation and the officers were legally obligated to report
       such behavior pursuant to a State Police directive. See Busch, 323 Ill. App. 3d at 833-34.
¶ 83       In extending absolute privilege to these situations, both the Weber and Busch courts
       noted that their “greatest concern was ‘the mandatory nature of the [defendant’s] duty to
       report.’ ” (Emphasis added.) Busch, 323 Ill. App. 3d at 834 (quoting Weber, 209 Ill. App. 3d
       at 946). In Weber the court noted that “[i]f a lawyer fail[ed] to comply with [the rules
       requiring disclosure of another attorney’s violation of the Code of Professional Conduct], he
       or she fac[ed] professional discipline.” Weber, 209 Ill. App. 3d at 946. Similarly, in Busch,
       the court noted that pursuant to the relevant State Police directive “ ‘[f]ailure [by the police
       officers] to cooperate with a properly conducted internal investigation [could] result in



       v. Mogol, 462 N.Y.S.2d 383 (N.Y. Sup. Ct. 1983) (applying absolute privilege to parents’ complaints
       to the board of education alleging poor performance by a junior high school teacher); see also Martin
       v. Kearney, 124 Cal. Rptr. 281 (Cal. Ct. App. 1975)) (applying absolute privilege to letters from
       parents complaining about public school teacher’s performance to her supervisor). We find no
       analogy between evaluations of a teacher’s performance and allegations of research misconduct.
       What is more, contrary to the defendants’ assertions, our supreme court has specifically held, albeit
       tangentially, that statements made within a university setting about a professor’s poor performance
       are to be protected only by qualified, and not absolute, privilege. See Colson v. Stieg, 89 Ill. 2d 205,
       209 (1982) (holding that statements made by a university department chairman about a former
       assistant professor to a university personnel committee, that he had information that reflected
       adversely on the professor’s performance as a teacher, were protected only by qualified privilege;
       noting “[t]he circumstances surrounding the making of the statements in question are not such as to
       require the protection of an absolute privilege, but instead, come within the accepted areas to which
       a qualified privilege has been extended”).

                                                    -22-
       discipline and even separation from the department.’ ” Busch, 323 Ill. App. 3d at 834
       (quoting Illinois State Police Directive PER-30, 92-52, ¶ V(c)).
¶ 84       Unlike in Weber, and Busch, in the present case, the defendants would not have incurred
       any negative consequences as a result of their failure to report or investigate the alleged
       research misconduct. Although the federal regulations impose an “affirmative duty” upon
       institutional members to report and investigate misconduct (42 C.F.R. § 93.100 (2005)), and
       Northwestern’s ORI policy states that all employees “should report” such misconduct,
       nothing in either the federal regulations or Northwestern’s ORI policy compels an
       individual’s disclosure. The federal regulations, themselves, extend only as far as the
       institutions receiving the federal funds, by conditioning the receipt of those funds upon the
       creation and implementation of policies and procedures to report and investigate misconduct.
       The federal regulations, however, do not have any reach over individuals. By their explicit
       language they do not purport to have enforcement power over an individual’s choice to report
       scientific misconduct. Northwestern, similarly, has no reach over its employees. Although
       it advises all of its employees that they “should” report research misconduct, it provides
       Northwestern’s ORI with no authority to either compel or enforce individual reporting or to
       punish those who fail to report. Accordingly, the duty to report here is not mandatory. Cf.
       South 51 Development Corp. v. Vega, 335 Ill. App. 3d 542, 560-61 (2002) (“No universal
       formula exists for differentiating between mandatory and directive statutory provisions.
       [Citation.] While use of the word ‘shall’ ordinarily denotes a mandatory obligation [citation],
       the term may take on a permissive or directive meaning depending on the legislature’s intent.
       [Citations.] Generally if a statute imposes duties and by express terms provides that the
       omission to perform the duties renders the proceeding void, then courts are bound to construe
       those provisions as mandatory. Where, however, the statute provides that certain acts are to
       be done in a particular time and a particular manner and does not declare their performance
       to be essential to the validity of a proceeding, then the statute is directory. [Citations.]”).
¶ 85       Therefore, a report of research misconduct is not an act done “in the discharge of a duty
       under express authority of law” (see Weber, 209 Ill. App. 3d at 942; Busch, 323 Ill. App. 3d
       at 833), but rather one carried out in furtherance of a moral obligation, which, we find, is
       more suitable for qualified privilege protection. See Prosser, supra, at 785 (noting that
       qualified privilege requires that the protected statements be made by a person in “the
       discharge of some public or private duty whether legal or moral” (emphasis added) (internal
       quotation marks omitted)); Zych, 363 Ill. App. 3d at 834 (holding that qualified privilege
       requires: “ ‘(1) good faith by the defendant in making the statement; (2) an interest or duty
       to uphold; (3) a statement limited in its scope to that purpose; (4) a proper occasion; and (5)
       publication in a proper manner and to proper parties only’ ” (emphasis added) (quoting
       Kuwik, 156 Ill. 2d at 25)).
¶ 86       We similarly find the defendants’ reliance on Anderson, 386 Ill. App. 3d at 247-50,
       misplaced. Contrary to the defendants’ position, the central issue in Anderson was not the
       applicability of absolute privilege. See Anderson, 386 Ill. App. 3d at 247-50. Rather, in that
       case, the parties agreed that absolute privilege applied to a female police officer’s letter to
       her superintendent accusing a male officer of misconduct and sexual harassment because she
       was under a duty to report misconduct. Anderson, 386 Ill. App. 3d at 249-50. The parties

                                                -23-
       disagreed, however, as to whether absolute privilege also applied to the officer’s later
       dissemination of that letter to her peers. Anderson, 386 Ill. App. 3d at 250. The court in
       Anderson declined to extend absolute privilege to that situation, noting that the officer “was
       not acting within the scope of her official duties or authority when she revealed the letter and
       its contents to officers outside her chain of command.” Anderson, 386 Ill. App. 3d at 250.
¶ 87        We also reject the defendants’ reliance on Goldberg, 409 Ill. App. 3d at 112-13. In that
       case, the court extended absolute privilege to statements made by a teaching assistant to a
       public school principal that the school bus driver drove her against her will to three different
       locations before starting the bus route, and the principal’s later statements to the school bus
       driver’s employer that the bus driver was not a suitable person to work with children because
       he had harassed the teaching assistant and had threatened to run over two children crossing
       slowly in front of his bus. Goldberg, 409 Ill. App. 3d at 112-13. In extending the privilege
       to both statements, the court found that in reporting the misconduct, both the principal and
       the teacher had “acted within the scope of their public employment.” Goldberg, 409 Ill. App.
3d at 112. Since the present case does not involve public employees acting within the scope
       of their duties, but rather a private university, Goldberg is not analogous.
¶ 88        For these same reasons, we reject the defendant’s reliance on Hartman v. Keri, 883
N.E.2d 774 (Ind. 2008). In Hartman, the Indiana Supreme Court extended absolute privilege
       to complaints of sexual harassment by two Purdue University students against their professor
       pursuant to the university’s antiharassment policy and through the university’s affirmative
       action office. Hartman, 883 N.E.2d at 777-79. Hartman, however, is inapplicable since it
       involved a public university and not a private institution, like Northwestern. See Hartman,
883 N.E.2d at 775. Hartman is also factually distinguishable because Purdue’s
       antiharassment policy, which details the university’s process for reporting and investigating
       allegations of sexual harassment, significantly differs from Northwestern’s research
       misconduct proceedings. That policy explicitly provides that a student who makes false
       allegations of sexual harassment is “subject to academic discipline for abuse of the process.”
       Hartman, 883 N.E.2d at 778. In extending absolute privilege to allegations of sexual
       harassment in the university context, the Indiana Supreme Court relied on this precise
       provision of Purdue’s antiharassment policy, noting that “[i]n practical terms [it] is a
       substantial deterrent to false reporting.” Hartman, 883 N.E.2d at 778. As already explained
       above, there is no equivalent punishment for a researcher who falsely reports scientific
       misconduct, either under Northwestern’s ORI policy or the federal regulations, so as to make
       the research misconduct proceedings analogous to Purdue’s process for investigating sexual
       harassment claims. Accordingly, we find the defendants’ citation to Hartman, unpersuasive.12
¶ 89        The defendants nevertheless argue that we should extend absolute privilege to statements
       made in the context of a university’s research misconduct proceeding because such a


               12
                 This same reasoning applies to our refusal to be persuaded by the decision of the Maryland
       supreme court in Reichardt v. Flynn, 823 A.2d 566, 567 (Md. 2003), which similarly extended
       absolute privilege to allegations of sexual harassment made by public high school students against
       their coach.

                                                  -24-
       proceeding is quasi-judicial in nature, or in the very least, “necessarily preliminary” to a
       quasi-judicial proceeding. For the reasons that follow, we disagree.
¶ 90        We acknowledge that in Illinois, absolute privilege protects statements made during
       legislative, judicial and some quasi-judicial proceedings, as well as actions and statements
       that are “necessarily preliminary” to such proceedings. Zych, 363 Ill. App. 3d at 835.
¶ 91        However, the defendants do not cite, nor has our research revealed, any Illinois case that
       has found a quasi-judicial proceeding or a “necessarily preliminary” step toward one in a
       proceeding before a private entity (which the parties concede Northwestern is) rather than
       one involving a governmental agency or another type of state actor. See Weber v. Cueto, 209
Ill. App. 3d 936, 942 (1991) (“The class of absolutely privileged communications is narrow
       and is practically limited to legislative and judicial proceedings and other acts of State,
       including communications made in the discharge of a duty under express authority of law.”
       (Emphasis added.)); see also Richardson v. Dunbar, 95 Ill. App. 3d 254, 257 (1981) (“The
       [absolute] privilege adhering to testimony given in quasi-judicial proceedings encompasses
       testimony given before administrative agencies or other governmental bodies when such
       agencies or bodies are performing a judicial function. [Citations.]” (Emphasis added.)); see
       also, e.g., Allen v. Ali, 105 Ill. App. 3d 887 (1982) (applying absolute privilege to statements
       made before the Illinois Attorney Registration and Disciplinary Commission (ARDC) since
       it acted as a quasi-judicial body); see also Kalish v. Illinois Education Ass’n, 157 Ill. App.
3d 969 (1987) (applying absolute privilege to a letter to the Illinois Supreme Court’s
       Character and Fitness Committee for admission to the Illinois Bar because it acted in a quasi-
       judicial capacity); Parker v. Kirkland, 298 Ill. App. 340 (1939) (applying absolute privilege
       to statements made before the Board of Appeals of Cook County, since the board acted in
       a quasi-judicial capacity); Kimball v. Ryan, 283 Ill. App. 456 (1936) (applying absolute
       privilege to communications before the Chicago Board of Election Commissioners because
       it is a quasi-judicial body); Krumin v. Bruknes, 255 Ill. App. 503 (1930) (applying absolute
       privilege to statements made to the Naturalization Bureau of the United States Department
       of Labor since it performs quasi-judicial functions); Thomas, 125 Ill. App. 3d 415 (applying
       absolute privilege to a charge of sexual discrimination filed with the Equal Employment
       Opportunity Commission (EEOC) because the EEOC is a quasi-judicial body); Starnes, 141
Ill. App. 3d 652 (applying absolute privilege to a letter attacking the integrity of a circuit
       court judge sent to the Illinois Judicial Inquiry Board (JIB) since it acted in a quasi-judicial
       capacity); Adco Services, Inc. v. Bullard, 256 Ill. App. 3d 655 (1993) (applying absolute
       privilege to letters to the Central Midwest Interstate Low-Level Radioactive Waste
       Commission and Illinois Department of Nuclear Safety as they are quasi-judicial bodies);
       Parrillo, Weiss & Moss, 181 Ill. App. 3d 920 (applying absolute privilege to a letter to the
       Illinois Department of Insurance since the letter was a preliminary step to a quasi-judicial
       proceeding); but see Allen v. Ali, 105 Ill. App. 3d 887 (rejecting plaintiff’s request to extend
       absolute privilege to letters written to the Chicago Bar Association and American Bar
       Association because the two private organizations did not perform quasi-judicial functions).
¶ 92        Even if a private entity could be considered a quasi-judicial body, which we certainly do
       not concede, in the present case, Northwestern’s ORI does not possess the requisite powers
       necessary to act as such a body. In Illinois courts have identified six powers that differentiate

                                                 -25-
       a quasi-judicial body from one performing merely an administrative function. See Starnes,
141 Ill. App. 3d at 655. These are: (1) the power to exercise judgment and discretion; (2) the
       power to hear and determine or ascertain facts and decide; (3) the power to make binding
       orders and judgements; (4) the power to affect personal or property rights of private persons;
       (5) the power to examine witnesses, to compel witness attendance and to hear the litigation
       of issues on a hearing; and (6) the power to enforce decisions or impose penalties. See
       Starnes, 141 Ill. App. 3d at 655. A quasi-judicial body need not possess all six powers;
       however, the more powers it possesses the more likely it is acting in a quasi-judicial manner.
       See Starnes, 141 Ill. App. 3d at 655.
¶ 93        Although Northwestern’s ORI has the power to exercise judgment and determine facts
       in investigating research misconduct through the inquiry and investigation committees, it is
       not authorized to compel witness attendance during those proceedings. Nor does
       Northwestern’s ORI posses the power to make binding orders and judgments that affect the
       personal or property rights of those found to have committed research misconduct. While it
       is true that upon a finding of research misconduct, the provost may “determine and invoke
       appropriate sanctions or disciplinary actions,” those sanctions may be imposed only “within
       [the confines of] the university.” For these reasons, we cannot find that Northwestern’s ORI
       possesses the requisite powers of a quasi-judicial body. See Starnes, 141 Ill. App. 3d at 655.
¶ 94        Nor can we hold that the proceedings before Northwestern’s ORI are a step “necessarily
       preliminary” to a quasi-judicial proceeding, particularly since the federal ORI must, of its
       own accord, choose to become involved by making its own finding of research misconduct,
       filing a formal charge letter and proposing and obtaining HHS approval for “administrative
       actions” against the respondent (42 C.F.R. §§ 93.400, 93.404 to 93.405, 93.500 to 93.501
       (2005)).13 See Zych, 363 Ill. App. 3d at 836 (holding that only qualified, rather than absolute,
       privilege applied to a defamatory letter that an arrestee sent to the office of internal affairs
       (OIA) of the sheriff’s department, accusing the arresting officer of using excessive force;
       finding that a complaint to the OIA was not necessarily preliminary to a proceeding before
       the sheriff’s merit board, which was authorized by statute to suspend a member of the police
       force, because the OIA was not charged with the duty to file charges against an officer with
       the merit board and because “[n]othing in the record support[ed] the conclusion that [it]
       ha[d] any power other than to investigate complaints against a member of [the police] and
       make recommendations to the sheriff who, in turn, [was authorized to] determine whether
       to suspend a member *** or file written charges with the Board”).
¶ 95        In that respect, we are mindful that the ORI, the federal agency directly responsible for
       creating and implementing the regulations concerning the reporting and investigation of
       research misconduct, explicitly recognizes that institutional research misconduct proceedings
       generally do not rise to the level of judicial or quasi-judicial proceedings. See Office of

               13
                  In that respect, we also note that the federal regulations explicitly state that the parties to
       any “administrative hearing” initiated by a respondent seeking to challenge an ORI finding of
       research misconduct or any HHS administrative action are only the respondent and the ORI and not
       the institution where the research misconduct proceedings were initiated. See 42 C.F.R. § 93.505
       (2005).

                                                     -26-
       Research Integrity, Position Paper #1, The Whistleblower’s Conditional Privilege to Report
       Allegations             of      Scientific Misconduct                       (Dec.       1993),
       http://ori.hhs.gov/images/ddblock/whistleblower_conditional.pdf (“An absolute privilege
       applies only in legislative and judicial proceedings. Allegations of scientific misconduct
       usually occur in a pre-adjudicatory context, and thus do not trigger an absolute privilege.
       Nevertheless, the whistleblower may claim a conditional privilege.” (Emphasis in original.)).
¶ 96       In addition, we note that those jurisdictions that have explicitly addressed the
       applicability of absolute privilege to university research misconduct proceedings have
       refused to define such proceedings as quasi-judicial, noting that they lack the requisite
       procedural safeguards to protect those accused of research misconduct. See, e.g., Arroyo, 648
A.2d at 1077-78 (holding that statements that a university research associate made about the
       department chairman’s alleged fabrication of data in a published scientific paper to the
       investigatory committee of the university were not absolutely privileged for purposes of the
       chairman’s defamation action against the associate; holding that the proceedings lacked the
       requisite safeguards to qualify as judicial or quasi-judicial, since, inter alia, the complaint
       commencing the proceedings was not made under oath, the proceedings were not public, the
       witnesses were not under oath or subject to cross-examination, and discovery was not
       available).
¶ 97       In the present case, Northwestern’s ORI procedures, formulated on the basis of the
       federal regulations, establish only minimal due process protection for individuals accused
       of research misconduct, both during the inquiry and investigation stages. Although the
       procedures require that the respondent be placed on notice of the charges and the results of
       each step in the process, as well as given an opportunity to comment, they do not grant the
       respondent the right to subpoena witnesses or otherwise gather evidence, or the opportunity
       to confront or cross-examine their accusers. See 42 C.F.R. §§ 93.310 to 93.313 (2005).
       Rather, those kinds of safeguards become available only after the federal ORI decides to get
       involved by making its own finding of research misconduct, filing a formal charge letter
       against the respondent, and proposing and obtaining HHS approval for “administrative
       actions” against the respondent. See 42 C.F.R. §§ 93.400, 93.404 to 93.405 (2005); see also
       42 C.F.R. §§ 93.500, 93.501, 93.505 (2005) (a respondent can contest the ORI’s finding of
       research misconduct and the HHS administrative actions by requesting an “administrative
       hearing” before an ALJ; the parties at that hearing will be the respondent and the ORI; during
       such an administrative hearing, the parties are permitted to: (1) be represented by counsel;
       (2) conduct discovery; (3) present relevant evidence and cross-examine witnesses; (4) agree
       to a stipulation of facts (5) file motions in writing and (6) make oral arguments). For all of
       these reasons, we are disinclined to define Northwestern’s internal research misconduct
       proceedings as quasi-judicial or preliminary to a quasi-judicial proceeding.
¶ 98       The defendants nevertheless contend that public policy necessitates the extension of
       absolute privilege to statements made about research misconduct because society has a vital
       interest in the soundness of scientific research and because the “need for protection is greater
       in the educational setting where the subject of the complaint–the educator–is in a position
       of authority over the student, so fear of retaliation presents a potential obstacle to open airing
       of grievances.” We disagree.

                                                 -27-
¶ 99       As already articulated above, Northwestern’s ORI policy, modeled after the federal
      regulations, recognizes the need for and strikes a balance between protecting complainants
      and whistleblowers, by enforcing strict rules of confidentiality and maintaining the integrity
      and reputation of its scholars by requiring “good faith” in reporting misconduct. The policy
      provides sufficient protection to whistleblowers by broadly encouraging reports of any
      “observed, suspected or apparent research misconduct,” and by specifically providing that
      Northwestern will afford protection against reprisals to any individual who “provide[s]
      information in good faith about questionable conduct.” On the other hand, the policy states
      that Northwestern is “equally concerned about malicious or frivolous allegation made against
      [its] research community” and therefore “performs a careful assessment of all allegations
      brought to the attention of institutional officials.” Accordingly, contrary to the defendants’
      assertions, absolute privilege is not necessary in the context of a private university research
      misconduct proceeding. In fact, the extension of such privilege to protect those statements
      not made in good faith would only hinder investigation into and prevention of scientific
      misconduct, since it would burden the university’s ORI with investigations into baseless
      complaints by disgruntled or malicious parties. Public policy is therefore better served by the
      rule of qualified privilege, since it encourages open communications on matters of research
      misconduct while not shielding the use of such communications for an individual’s malicious
      purposes. See Prosser, supra, at 777 (“Absolute immunity has been confined to a very few
      situations where there is an obvious policy in favor of permitting complete freedom of
      expression, without any inquiry as to the defendant’s motives.”).
¶ 100      Accordingly, for all of the aforementioned reasons, we reject the defendants’ invitation
      to extend absolute privilege to statements made in the context of a university’s research
      misconduct proceedings. Instead, we find that such statements can only be protected by
      qualified privilege. See Arroyo v. Rosen, 648 A.2d 1074; see also Chao, 2010 WL 5222118,
      aff’d, 476 Fed. Appx. 982; Chandok, 632 F.3d 803.
¶ 101      We now apply this holding to the facts of this case to determine whether the allegedly
      defamatory statements made by the defendants during the research misconduct proceedings
      are in fact protected by qualified privilege so as to justify the dismissal of Mauvais-Jarvis’
      claims. The parties agree that there are only three allegedly defamatory per se statements at
      issue: (1) Wong’s July 22, 2010, statement in an email to Qualkenbush confirming that
      Mauvais-Jarvis told her that the lives of five people in his laboratory depended on what she
      told the first inquiry committee and that he instructed her to lie to the committee that Oeser
      was responsible for the falsified images in figures 6C and 6H of the manuscript; (2)
      Qualkenbush’s second charge letter against Mauvais-Jarvis, accusing him of making up data
      in figure 4F and instructing Wong to lie to the initial inquiry committee regarding figures 6C
      and 6H, which was “published” on December 17, 2010, to two senior medical school
      administrators; and (3) Walsh’s June 3, 2011, letter to Mauvais-Jarvis containing those same
      allegations, written after the second inquiry committee concluded that the allegations
      warranted a full investigation, which Qualkenbush “published” by forwarding it to two senior
      administrators in the medical school.
¶ 102      We note, with some surprise, that the defendants do not argue in the alternative, nor did
      they before the circuit court, that if we reject their invitation to extend absolute privilege to

                                                 -28-
      the allegedly defamatory statements, they should nonetheless be protected by qualified
      privilege. Nor do they offer any argument whatsoever as to why the three allegedly
      defamatory statements are in fact protected by qualified privilege so as to permit us to affirm
      the judgment of the circuit court on that ground. It is well settled that “issues not raised in
      the trial court are deemed forfeited and may not be raised for the first time on appeal.”
      Martinez v. River Park Place, LLC, 2012 IL App (1st) 111478, ¶ 29; People v. Phillips, 215
Ill. 2d 554, 565 (2005).
¶ 103      Although it is axiomatic that we review the judgment of the lower court, and not its
      reasoning and therefore may uphold the court’s judgment on any grounds called for by the
      record (Lane v. Kalcheim, 394 Ill. App. 3d 324, 331 (2009)), in reviewing a motion to
      dismiss we must, nevertheless, accept all the well-pleaded allegations and reasonable
      inferences therefrom in the light most favorable to the nonmoving party–here, Mauvais-
      Jarvis. See Sandholm v. Kuecker, 2012 IL 111443, ¶ 55. Since the record before us contains
      no answer to the complaint or any other pleadings by the defendants denying Mauvais-Jarvis’
      detailed allegations of recklessness and malice by Wong, Walsh and Qualkenbush in making
      the aforementioned statements, we have no basis upon which to determine that they were in
      fact protected by qualified privilege. See, e.g., People v. Universal Public Transportation,
      Inc., 2012 IL App (1st) 073303-B, ¶ 50 (a reviewing court “is not a repository” into which
      a party “may foist the burden of argument and research” (internal quotation marks omitted));
      People v. Universal Public Transportation, Inc., 2012 IL App (1st) 073303-B, ¶ 50 (nor is
      it the function or obligation of this court to act as an advocate or search the record for error).
      In that respect, we disagree with the circuit court’s assessment that “there is no basis to find
      defendants went to [Northwestern’s ORI] with a desire to cause Mauvais-Jarvis harm,” or
      that there were “no allegations and knowing that they acted in bad faith.” Mauvais-Jarvis’
      complaint sets forth detailed allegations of “ill-will” and “malice” by all three defendants to
      the defamation count. Specifically, the complaint alleges: (1) that Wong acted in retaliation
      for being terminated; and (2) that Walsh and Qualkenbush acted in reprisal after Mauvais-
      Jarvis sought redress with the University provost and accused Northwestern’s ORI of
      violating his rights both under Northwestern’s ORI policies and the federal regulations.
      Under this record, we are compelled to reverse the circuit court’s dismissal of Mauvais-
      Jarvis’ defamation claims and permit the case to proceed with discovery on that issue.

¶ 104                                   B. Civil Conspiracy
¶ 105     We next address whether the circuit court properly dismissed Mauvais-Jarvis’ civil
      conspiracy counts against Wong, Oeser, and Levine on the basis of it being time-barred. The
      parties agree that the conspiracy to defame claim against these three defendants is based upon
      statements they made in 2008, when the initial research misconduct allegations were brought
      to the attention of Northwestern’s ORI by Levine and Oeser. The parties also agree that
      Mauvais-Jarvis did not file his complaint until three years later, in 2011. The parties dispute,
      however, which statute of limitations applies to this cause of action.
¶ 106     The defendants contend that the one-year statute of limitations for defamation claims
      found in section 13-201 of the Civil Procedure Code (735 ILCS 5/13-201 (West 2008)) is


                                                 -29-
        applicable. That section provides in full:
             “Defamation–Privacy. Actions for slander, libel or for publication of matter violating the
             right of privacy, shall be commenced within one year next after the cause of action
             accrued.” 735 ILCS 5/13-201 (West 2008).
¶ 107        Mauvais-Jarvis, on the other hand, argues that since the Civil Procedure Code does not
        contain a distinct statute of limitations provision for civil conspiracy claims, such claims
        should necessarily fall under the five-year “catch-all” limitations period provided for in
        section 13-205 of the Code (735 ILCS 5/13-205 (West 2008)). That section provides in full:
             “Five year limitation. *** [A]ctions on unwritten contracts, expressed or implied, or on
             awards of arbitration, or to recover damages for an injury done to property, real or
             personal, or to recover the possession of personal property or damages for the detention
             or conversion thereof, and all civil actions not otherwise provided for, shall be
             commenced within 5 years next after the cause of action accrued.” (Emphasis added.)
             735 ILCS 5/13-205 (West 2008).
¶ 108        For the reasons that follow, we disagree with Mauvais-Jarvis and find that his civil
        conspiracy claim against Wong, Oeser and Levine was properly dismissed as time-barred
        pursuant to section 13-201 of the Civil Procedure Code (735 ILCS 5/13-201 (West 2008)).
¶ 109        It is well settled that conspiracy, standing alone, is not a separate and distinct tort in
        Illinois. See Weber v. Cueto, 253 Ill. App. 3d 509, 518 (1993) (citing Olsen v. Karwoski, 68
Ill. App. 3d 1031, 1037 (1979)); Thomas v. Fuerst, 345 Ill. App. 3d 929, 936 (2004)
        (“Conspiracy is not an independent tort.”); see also Illinois Traffic Court Driver
        Improvement Education Foundation v. Peoria Journal Star, Inc., 144 Ill. App. 3d 555, 562
        (1986) (“[T]he mere allegation of a conspiracy does not in and of itself constitute an
        allegation of wrongful acts upon which liability may be predicated. Rather, it is the act
        performed in pursuance of the agreement that may create liability.”); see also Adcock v.
        Brakegate, Ltd., 164 Ill. 2d 54, 63 (1994) (“An agreement to commit a wrongful act is not
        a tort, even if it might be a crime. [Citation.] A cause of action for civil conspiracy exists
        only if one of the parties to the agreement commits some act in furtherance of the agreement,
        which is itself a tort.”).
¶ 110        Because it is the underlying tortious acts performed pursuant to the agreement that give
        rise to a claim for civil conspiracy, it is logical that a conspiracy claim itself be governed by
        the statute of limitations for the underlying tort. See 15 C.J.S. Conspiracy § 26, at 1043
        (2013) (Unless a jurisdiction provides an independent statute of limitations for civil
        conspiracy, “[t]he statute of limitations for a civil-conspiracy claim is determined by the
        nature of the underlying conduct on which the claim of conspiracy is based. *** A claim
        alleging civil conspiracy is thus time-barred if the substantive tort underlying it was time-
        barred.”). Otherwise, a plaintiff could evade the applicable statute of limitations for the
        underlying tort by simply recasting his or her claim as a “conspiracy” to perform that tort.
¶ 111        What is more, the few Illinois decisions that have addressed the appropriate statute of
        limitations for a conspiracy to defame action have applied the one-year statute of limitations
        for defamation pursuant to section 13-201 of the Civil Procedure Code (735 ILCS 5/13-201
        (West 2008)). See, e.g., Weber, 253 Ill. App. 3d at 522 (upholding the dismissal of a civil

                                                  -30-
        conspiracy claim where the one-year statute of limitations had expired on the underlying,
        allegedly defamatory statements); Zielinski v. Schmalbeck, 269 Ill. App. 3d 572, 581 (1995)
        (applying the one-year statute of limitations for defamation to both the plaintiff’s defamation
        and civil conspiracy to defame counts).
¶ 112        In rejecting Mauvais-Jarvis’ request to apply the five-year catch-all statute of limitations,
        we have reviewed Wakat v. Harlib, 253 F.2d 59 (7th Cir. 1958), and Breitenberger v.
        Schmidt, 38 Ill. App. 168 (1890), cited to by him, and find them inapposite.
¶ 113        Wakat involved a cause of action brought pursuant to the federal Civil Rights Act, and
        not a state law conspiracy claim. The court in Wakat held that because the civil rights action
        was based upon the federal Civil Rights Act, it was a statutory right of action and thus a
        “civil action not otherwise provided for” within the meaning of the five-year statute of
        limitations pursuant to section 13-205 of the Civil Procedure Code (735 ILCS 5/13-205
        (West 2008)).
¶ 114        Unlike Wakat, the present case does not involve a statutory right, but rather a common
        law conspiracy claim. While there is no question that the rights and liabilities of the parties
        to a federal civil rights action derive solely from the statute that creates it, the rights and
        liabilities of the parties to a civil conspiracy action, do not derive either from a statute or
        from a stand-alone common law tort. Rather, an action for conspiracy is derivative of the
        underlying tort. See Employers Insurance of Wausau v. Ehlco Liquidating Trust, 309 Ill.
        App. 3d 730, 747-48 (1999) (refusing to apply the 5-year “catch-all” statute of limitations
        to an action for declaratory judgment by an insured’s liquidating trust regarding the duty to
        defend under an insurance contract, and instead applying the 10-year limitations statute for
        actions on written contracts; distinguishing Wakat on the basis that the parties’ rights and
        liabilities did not derive from the statute creating the declaratory judgment action, but rather
        from the contract which created them).
¶ 115        We similarly find Mauvais-Jarvis’ reliance on Breitenberger misplaced. That decision
        was published in 1890 and therefore carries no precedential weight. See, e.g., Reichert v.
        Court of Claims, 203 Ill. 2d 257, 262 n.1 (2003) (noting that “appellate court decisions
        issued prior to 1935 are persuasive authority only”); Bryson v. News America Publications,
        Inc., 174 Ill. 2d 77, 95 (1996) (noting that “[a]ppellate court decisions issued prior to 1935
        ha[ve] no binding authority”). Furthermore, contrary to Mauvais-Jarvis’ contention that case
        does not stand for the proposition that a conspiracy to defame claim is governed by the
        “catch-all” five-year statute of limitations. Rather, Breitenberger involved a conspiracy to
        deprive the plaintiff of his interest in a partnership and the related claim of action to trespass.
        See Breitenberger, 38 Ill. App. at 175-76. The court therein held that conspiracy as a cause
        of action was not included in the statute limiting time for suit to two years, but “might be
        held to be within the clause ‘and all civil actions not otherwise provided for,’ in the section
        which fixes the limitation at five years.” (Emphasis added.) Breitenberger, 38 Ill. App. at
        177. Considering the court’s use of the conditional language in applying the five-year statute
        of limitations, we find this case unpersuasive.
¶ 116        For all of the aforementioned reasons, we conclude that the circuit court properly applied
        the one-year statute of limitations in section 13-201 of the Civil Procedure Code (735 ILCS


                                                   -31-
        5/13-201 (West 2008)) to Mauvais-Jarvis’ civil conspiracy claims against Wong, Oeser and
        Levine.

¶ 117                                  III. CONCLUSION
¶ 118      Accordingly, we affirm that part of the circuit court’s order dismissing, as time-barred,
        Mauvais-Jarvis’ civil conspiracy claims. We, however, reverse that part of the circuit court’s
        order dismissing Mauvais-Jarvis’ defamation actions against Wong, Qualkenbush, Walsh
        and Northwestern and remand for further proceedings on those claims.

¶ 119      Affirmed in part and reversed in part; remanded for further proceedings.




                                                -32-